DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to “Claims filed on 12/16/2020”.  Applicant’s amendments of claims 1,10,19 and 21; cancellation of claims 2, 13-18 and 23 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1, 3-12, 19-22 are pending wherein claims 1 and 19 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “adjacent” “module” “neighboring” “alternating” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “near by” “one of a set of parts that can be connected or combined to build or complete something” “located near by” “regularly”  respectively. Further note the limitation “contact/coupled” is being interpreted to include "direct contact/coupled" (no intermediate materials, elements or space disposed there between) and "indirect contact/coupled" (intermediate materials, elements or space disposed there between).
Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ker et al (US 2002/0149059 A1 hereinafter Ker) in view of Usami, Shiro (US 2014/0191368 A1 hereinafter Usami).
Regarding Claim 1, Ker discloses in Fig 14A-B and related text: A semiconductor device, comprising:
a semiconductor substrate (Substrate shown in Fig 12b) having an integrated circuit (Pre-driver circuits);
a conductive pad (I/O pad 140) electrically coupled to the integrated circuit;
an electrostatic discharge device [0011] electrically coupled to the conductive pad; and
a metallization structure on the semiconductor substrate, the metallization structure and separate from the electrostatic discharge device (Examiner notes that the metallization structure including the signal bus and the power bus is a separate 
a signal bus (Vd) electrically coupling the electrostatic discharge device to the conductive pad, wherein the signal bus includes a plurality of first fingers arranged in two or more first groups(See Fig 14b); and 
a power bus (Vss) electrically coupling the electrostatic discharge device to a power supply potential, wherein the power bus includes a plurality of second fingers arranged in two or more second groups, 
wherein the first fingers are positioned parallel to the second fingers (See Fig 14B), wherein each first finger is directly adjacent to at least one other first finger, and 
wherein each second finger is directly adjacent to at least one other second finger, and
wherein the first groups are interleaved between the second groups to form an alternating pattern in which each of the first groups neighbors a corresponding one or more of the second groups (See Fig 14B) [0082-0085]. Examiner notes that the limitation “adjacent” and “neighbor” “directly” are being interpreted broadly per MPEP 2111 and 2111.01 to mean “near by” and “located near” “in a straight or direct line from a particular position” respectively and since, Ker reads on the claimed limitation. Additionally, per MPEP 2111 and 2111.01, “interleaved”  “alternating” interpreted broadly based on Oxford dictionary means “to put something in between”  and “regularly” respectively and this is interpreted to mean that the first groups and second groups are not necessarily arranged directly next to one another with no intervening 


    PNG
    media_image1.png
    620
    809
    media_image1.png
    Greyscale

Ker specifically does not disclose that the electrostatic device includes atleast one diode.
	However, Usami in a similar device discloses in [0058] that an ESD protection circuit could comprises either a diode or a transistor as the protection element [0058].
References Ker and Usami are analogous art because they both are directed to ESD protection of semiconductor devices and one of ordinary skill in the art would have 
It would have been obvious to one of ordinary skill in the art to combine teachings of Ker and Usami so that the electrostatic discharge device is electrically connected in parallel with the integrated circuit as taught by Usami since, ESD circuits formed of diodes or transistors are art recognized equivalents with an objective of providing ESD protection to the integrated circuits on hand.

Regarding Claim 3, Ker and Usami disclose: The semiconductor device of claim 1, Ker further discloses in Fig 14B: wherein a spacing between neighboring ones of the first and second groups is greater than (shown in mark-up above) (a) a spacing between adjacent ones of the first fingers in the first groups and (b) a spacing between adjacent ones of the second fingers in the second groups (See mark-up above). Examiner notes that the limitation “neighboring” is being interpreted broadly per MPEP2111 and 2111.01 and hence one of ordinary skilled in the art would find it obvious to arbitrarily choose the first fingers group and second fingers group so as to read on the claimed limitation [0067-0068]. 

Regarding Claim 4, Ker and Usami disclose: The semiconductor device of claim 1, Ker further discloses in Fig 14B: —wherein, the signal bus (metal wiring connected to Vss) includes an elongate first cross member connecting the first fingers and extending perpendicular to the first fingers, the first groups are evenly spaced along the length of the first cross member (See Fig 14b), the power bus (wiring connected to Vd) includes 

Regarding Claim 5, Ker and Usami disclose: The semiconductor device of claim 1, Ker further discloses in Fig 14B: wherein the plurality of first fingers includes ten first fingers, and wherein the plurality of second fingers includes ten second fingers.
Ker specifically does not disclose: at least fifteen first fingers, and wherein the plurality of second fingers includes at least fifteen second fingers
However, the Applicant has not disclosed that having the number of fingers in a specific range, .i.e, the range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would find it obvious that the number of fingers affect the capacitance between the fingers and the size of the ESD device and thus the number of fingers would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result 

Regarding Claim 6, Ker and Usami disclose: The semiconductor device of claim 1, Ker further discloses in Fig 14B: wherein the electrostatic discharge device is formed in the semiconductor substrate (Substrate: not shown for embodiment of Fig 14a-b; see Fig 12(b) for reference), and further comprising a plurality of interconnects extending between the first and second fingers and the electrostatic discharge device (See Fig 14A which shows a multitude of connections which require the formation of interconnects which extend between the first fingers and the second fingers – also see 14B).

Regarding Claim 7, Ker and Usami disclose: The semiconductor device of claim 1, Ker further discloses in Fig 14B: wherein the electrostatic discharge device (transistors Mn1a-Mn2b) is electrically connected in parallel with the integrated circuit (Pre-Driver circuits).

Regarding Claim 9, Ker and Usami disclose: The semiconductor device of claim 1, Ker further discloses in Fig 14B: wherein the conductive pad (140) is a first conductive pad, wherein the power supply potential is a ground potential (See Fig 14A), 

Regarding Claim 10, Kim discloses in Fig 5B: The semiconductor device of claim 1 wherein the first and second fingers are coplanar [See Fig 14b).

Regarding Claim 1, Ker in an alternative interpretation of Fig 14B discloses in Fig 14A-B and related text: A semiconductor device, comprising:
a semiconductor substrate (Substrate shown in Fig 12b) having an integrated circuit (Pre-driver circuits);
a conductive pad (I/O pad 140) electrically coupled to the integrated circuit;
an electrostatic discharge device [0011] electrically coupled to the conductive pad; and
a metallization structure on the semiconductor substrate, the metallization structure and separate from the electrostatic discharge device (Examiner notes that the metallization structure including the signal bus and the power bus is a separate structure from the electrostatic device in that the ESD device comprises transistors as disclosed by Ker in Fig 14(a)), the metallization structure including—

a power bus (Vss) electrically coupling the electrostatic discharge device to a power supply potential, wherein the power bus includes a plurality of second fingers arranged in two or more second groups, 
wherein the first fingers are positioned parallel to the second fingers (See Fig 14B), wherein each first finger is directly adjacent to at least one other first finger, and 
wherein each second finger is directly adjacent to at least one other second finger, and
wherein the first groups are interleaved between the second groups to form an alternating pattern in which each of the first groups neighbors a corresponding one or more of the second groups (See Fig 14B) [0082-0085]. Examiner notes that the limitation “adjacent” and “neighbor” “directly” are being interpreted broadly per MPEP 2111 and 2111.01 to mean “near by” and “located near” “in a straight or direct line from a particular position” respectively and since, Ker reads on the claimed limitation.

    PNG
    media_image2.png
    618
    809
    media_image2.png
    Greyscale

Ker specifically does not disclose that the electrostatic device includes atleast one diode.
	However, Usami in a similar device discloses in [0058] that an ESD protection circuit could comprises either a diode or a transistor as the protection element [0058].
References Ker and Usami are analogous art because they both are directed to ESD protectionof semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ker with the specified features of Usami because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Ker and Usami so that the electrostatic discharge device is electrically .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ker et al (US 2002/0149059 A1 hereinafter Ker) in view of Usami, Shiro (US 2014/0191368 A1 hereinafter Usami) as applied to claim 1 above, and further in view of Dupius et al (US 2016/0241024 A1 hereinafter Dupius).
Regarding Claim 8, Ker discloses: The semiconductor device of claim 1. Ker discloses that the ESD circuit is formed of transistors (Fig 14A-B).
Ker does not disclose: wherein the electrostatic discharge device includes a plurality of diodes electrically connected in parallel.
However, Dupius in an ESD device teaches in Fig 4-5 that the electrostatic discharge device could include either diodes or transistors [0026].
References Ker and Dupius are analogous art because they both are directed to ESD of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ker with the specified features of Dupius because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Ker and Dupius so that the electrostatic discharge device is electrically connected in parallel with the integrated circuit as taught by Dupius since, ESD circuits formed of diodes or transistors are art recognized equivalents with an objective of providing ESD protection to the integrated circuits on hand.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ker et al (US 2002/0149059 A1 hereinafter Ker) in view of Usami, Shiro (US 2014/0191368 A1 hereinafter Usami)as applied to claim 1 above, and further in view of Miyakawa et al (US 2014/0286085 A1 hereinafter Miyakawa).
Regarding Claim 11, Ker and Usami disclose: The semiconductor device of claim 1.
Ker and Usami do not specifically disclose: wherein the semiconductor device comprises a dynamic random access memory (DRAM) device.
	However, Miyakawa in a device teaches in [0330] that the memory device comprises a DRAM memory protected by an ESD protection circuit.
References Ker, Usami and Miyakawa are analogous art because they both are directed to ESD of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ker and Usami with the specified features of Miyakawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Ker, Usami and Miyakawa so that the semiconductor device comprises a dynamic random access memory (DRAM) device as taught by Miyakawa since, DRAM is one of the several types of memories commonly used in semiconductor arts and ESD protection is required for any circuit that uses voltage.
Regarding Claim 12, Ker and Usami disclose: The semiconductor device of claim 1.
Ker and Usami do not specifically disclose: wherein the semiconductor device comprises a DRAM module including the DRAM device. 

References Ker, Usami and Miyakawa are analogous art because they both are directed to ESD of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ker and Usami with the specified features of Miyakawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Ker, Usami and Miyakawa so that the semiconductor device comprises a dynamic a DRAM module including the DRAM device as taught by Miyakawa since, DRAM is one of the several types of memories commonly used in semiconductor arts and ESD protection is required for any circuit that uses voltage.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Voldman et al (US 2005/0108670 A1 hereinafter Voldman) in view of Ker et al (US 2002/0149059 A1 hereinafter Ker).
Regarding Claim 19, Voldman discloses in Fig 1: A memory device, comprising:
a semiconductor substrate [0012] having memory circuits [0041] and protection circuits [0041]; Examiner notes that Voldeman discloses the I/O section 125, the ESD section (protective circuits) 115 and DRAM memory circuits 100.

a metallization structure separate from the protection circuits, wherein the metallization structure connects the protection circuits to corresponding ones of the conductive pads and to a power supply, and wherein the metallization structure includes, for each protection circuit and the corresponding conductive pad— 
a plurality of first metal traces electrically coupling the protection circuit to the conductive pad, wherein the first metal traces are positioned in a plurality of first groups;
a plurality of second metal traces electrically coupling the protection circuit to the power supply, wherein the second metal traces are positioned in a plurality of second groups, and
wherein the first groups are positioned parallel to the second groups, and wherein the first groups are interleaved between the second groups to form and alternating pattern in which each of the first group neighbors a corresponding one or more of the second groups. 
However, Ker in a similar device teaches in Fig 14a-b: conductive pads (I/O pad 140 along with other pads used for electrical contact and connection to terminals of the device) electrically coupled to internal circuits and the protection circuit (Fig 14a);
And a metallization structure connecting the protection circuits to corresponding ones of the conductive pads and to a power supply (that supplies Vd), wherein the metallization structure includes, for each protection circuit and the corresponding conductive pad (140) - 

a power bus (Vss) electrically coupling the electrostatic discharge device to a power supply potential, wherein the power bus includes a plurality of second fingers arranged in two or more second groups, 
wherein the first fingers are positioned parallel to the second fingers (See Fig 14B), wherein each first finger is directly adjacent to at least one other first finger, and 
wherein each second finger is directly adjacent to at least one other second finger, and
wherein the first groups are interleaved between the second groups to form an alternating pattern in which each of the first groups neighbors a corresponding one or more of the second groups (See Fig 14B) [0082-0085]. Examiner notes that the limitation “adjacent” and “neighbor” “directly” are being interpreted broadly per MPEP 2111 and 2111.01 to mean “near by” and “located near” “in a straight or direct line from a particular position” respectively and since, Ker reads on the claimed limitation [0067-0068].
References Voldman and Ker are analogous art because they both are directed to ESD of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Voldman with the specified features of Ker because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Ker and Voldman so that the semiconductor device comprises conductive 
However, Usami in a similar device discloses in [0058] that an ESD protection circuit could comprises either a diode or a transistor as the protection element [0058].
References Ker, Voldeman and Usami are analogous art because they both are directed to ESD protection of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Ker and Voldeman with the specified features of Usami because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Voldeman, Ker and Usami so that the electrostatic discharge device is electrically connected in parallel with the integrated circuit as taught by Usami since, 

Regarding Claim 20, Voldeman, Usami and Ker disclose: The memory device of claim 19.
Voldman and Usami do not disclose: wherein—the first metal traces in each first group are separated by a first distance, the second metal traces in each second group are separated by a second distance, and a distance between adjacent ones of the first and second groups is greater than the first and second distances.
However, Ker in a similar device discloses in Fig 14A-B: wherein—the first metal traces in each first group are separated by a first distance, the second metal traces in each second group are separated by a second distance, and a distance between adjacent ones of the first and second groups is greater than the first and second distances (see mark-up for claim 1 showing the distances). Examiner notes that the limitation “adjacent”, “interleaved” “alternating” are being interpreted broadly per MPEP2111 and 2111.01 as shown above for Claim 1/claim 19 and hence one of ordinary skilled in the art would find it obvious to arbitrarily chose the first groups and second groups so as to read on the claimed limitation [0067-0068]. 
References Voldeman, Usami and Ker are analogous art because they both are directed to ESD of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Voldman with the specified features of Ker because they are from the same field of endeavor.


Regarding Claim 21, Voldman, Usami and Ker disclose: The memory device of claim 20.
 Voldman and Usami do not disclose: wherein the first distance is the same as the second distance.
Ker teaches in Fig 14B: wherein the first distance is generally the same as the second distance [0067-0068].
References Voldman, Usami and Ker are analogous art because they both are directed to ESD of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Voldman and Usami with the specified features of Ker because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art to combine teachings of Ker, Usami and Voldman so that the semiconductor device comprises the first distance is the same as the second distance as taught by Ker since, this provides for a novel lay-out of a I/O cell which results in  a reduced turn-on speed [0002].

Regarding Claim 22, Voldeman, Usami and Ker disclose: The memory device of claim 19 wherein, Voldeman further discloses: during an electrostatic discharge event, the protection circuits (115) are configured to divert excess voltage to the power supply such that the excess voltage does not pass through the memory circuits (100) [0041].
It is the Examiner’s position that the limitation of a " are configured to divert excess voltage to the power supply such that the excess voltage does not pass through the memory circuits” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Ker reference in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Ker et al (US 2002/0149059 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NISHATH YASMEEN/Primary Examiner, Art Unit 2811